Title: Thomas Jefferson to Martha Jefferson Randolph, 4 November 1815
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            
              My dearest Martha
               Poplar Forest Nov. 4. 15.
            
            We arrived here on the third day of our journey, without any accident; but I suffered very much both mornings by cold. I must therefore pray you to send my wolf-skin pelisse and fur-boots by Moses’s Billy, when he comes to bring the two mules to move the Carpenters back. he is to be here on the 27th by my directions to mr Bacon. In the closet over my bed you will find a bag tied up, and labelled ‘Wolf-skin pelisse,’ and another labelled ‘fur-boots,’ wherein those articles will be found. the pelisse had better be sowed up in a striped blanket to keep it clean and uninjured; the boots in any coarse wrapper.
            mr Baker called on me yesterday, and tells me Francis is gone to Monticello. I am in hopes Ellen will give him close employment. mr Baker is come to look for land in this quarter, and will return here this evening and start with me tomorrow morning to mr Clark’s to examine his land which is for sale. it will place his family exactly under the sharp peak of Otter, 20. miles only from hence, and along a good road. lands of 2d quality are selling here now for 25. Dollars.—I am this moment interrupted by a croud of curious people come to see the house. Adieu my Dear Martha, kiss all the young ones for me; present me affectionately to mr Randolph, and be assured of my tenderest love.
            Th: Jefferson
          
          
            P.S. I was most agreeably surprised to find that the party whom I thought to be merely curious visitants were General Jackson and his suite, who passing on to Lynchburg did me the favor to call.
          
        